Citation Nr: 1501878	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD), claimed as due to personal assault.

2.  Entitlement to service connection for sinus disability, to include as due to undiagnosed illness or other qualifying chronic disability.

3.  Entitlement to service connection for headaches, to include as due to sinus disability and/or psychiatric disability.  

4.  Entitlement to service connection for gastrointestinal disability, to include as due to undiagnosed illness or other qualifying chronic disability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to May 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied service connection for hypercholesterolemia, hypertension, depression, sinusitis, headaches/migraines, and chronic gastrointestinal disturbance.  In May 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

In April 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.

In October 2011, the Board dismissed the claims involving hypercholesterolemia and hypertension, (which the Veteran withdrew from appellate consideration) and remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a January 2013 supplemental SOC (SSOC)) and returned these matters to Board for further appellate consideration.

Regarding the claimed psychiatric disability on appeal, in the October 2011 remand, the Board observed that the record reflected the Veteran had been diagnosed with depression that he contended was due to in-service personal trauma.  Although there was no diagnosis of PTSD of record, and while the RO had not adjudicated the matter of service connection for PTSD, and given the Veteran's description of his claim for psychiatric disability, the Board found that the claim encompassed PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board characterized that portion of the appeal involving service connection for a psychiatric disability as encompassing both depression and PTSD, as reflected on the title page.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in Virtual VA, aside from a December 2014 brief submitted by the Veteran's representative, are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time. 

The Board's decision on the claims for service connection for sinusitis and for gastrointestinal disability, to include as due to undiagnosed illness or other qualifying chronic disability, is set forth below.  The matters of service connection for psychiatric disability to include depression and PTSD, claimed as due to personal assault, and for headaches, to include as due to sinus disability and/or psychiatric disability, are addressed in the remand following the order; these matters are again being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, in the October 2011 remand, the Board noted that, during the April 2011 Board hearing, the Veteran raised the issue of service connection for disability of the nose.  Such matter was referred to the AOJ for appropriate action.  It does not appear that this claim for service connection has yet been addressed by the AOJ.  As such, this matter is not properly before the Board, and is thus referred once again to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished. 

2.  The Veteran had active duty service in the Southwest Asia theater of operations during the Persian Gulf War. 

3.  Although the Veteran has reported experiencing sinus pain during and since service, such pain has been attributed to a known clinical diagnosis-chronic sinusitis, and not to undiagnosed illness or other medically unexplained multi-symptom illness; and chronic sinusitis which first manifested after service is not related to his military service.

4.  Although the Veteran has reported experiencing gastrointestinal discomfort during and since service, such discomfort has been attributed to a known clinical diagnosis-irritable bowel syndrome, and not to undiagnosed illness or other medically unexplained multi-symptom illness; and irritable bowel syndrome which first manifested after service is not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinus disability, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

2.  The criteria for service connection for gastrointestinal disability, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in September 2008 and February 2009 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2009 RO rating decision reflects the initial adjudication of the claims after issuance of the September 2008 and February 2009 letters. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of private treatment records; as well as reports from VA examinations.  Also of record and considered in connection with the appeal are various statements; and testimony provided by the Veteran. 

Although the Veteran's complete service treatment records (STRs) are not associated with the claims file, inquiries to the National Personnel Records Center (NPRC) reflect all available STRs were mailed (which was noted only included the enlistment physical).  In January 2009, the Veteran was informed that his complete STRs were not available and to please submit any relevant documents in his possession.  The Veteran did not respond to the letter.  In January 2009, the RO issued a Memorandum of Formal Finding on the Unavailability of Records.  In this situation, VA has a heightened duty to assist the Veteran in development of his claim.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  The RO met this heightened duty here, as it sent the Veteran a letter in January 2009 advising him of the status of his records and informing if he had any additional relevant evidence, to include any of his service records in his possession to submit them.  No further RO action in this regard is warranted.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all additional relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private treatment records, and the reports of the November 2011 examination; and January 2013 VA opinion.  Also of record and considered in connection with the claims is the transcript of the April 2011 Board hearing, along with various written statements, provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further RO action on this claim, prior to appellate consideration, is required.

Specifically as regards the Board hearing, it is noted that the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) to explain fully the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The hearing transcript in this case reflects that, during the hearing, the undersigned Veterans Law Judge identified all pertinent issues potentially before the Board, to include the matters herein decided.  During the hearing, the undersigned clearly discussed with the Veteran the bases for the RO's denial of the claims, and, along with the Veteran and his representative discussed potentially relevant evidence which might affect the outcome of the claims, to include medical opinion evidence.  Moreover, the record was left open for a period of 60 days after the hearing to give the Veteran and his representative further opportunity to submit and obtain supporting evidence.  Accordingly, the Bryant duties were thereby met, and the hearing is deemed legally sufficient.

As noted, e Board sought further development of the claims in October 2011.  In October 2011, the Board instructed the RO/AMC to send the Veteran another letter requesting any additional information and/or evidence, to specifically include a request for any treatment records regarding gastrointestinal problems from Dr. Russley in Hillsboro.  Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo VA examination after all the pertinent records were associated with the claims file.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In October 2011, the RO/AMC sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claims.  Moreover, the Veteran was afforded a Gulf War VA examination in November 2011; and an addendum opinion was obtained in January 2013.  The November 2011 examiner exhibited sufficient medical expertise to perform the examination and the examination and January 2013 addendum opinion is adequate for appellate review.  Finally, the RO/AMC issued a SSOC to the Veteran in January 2013.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's October 2011 remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. 

At the time the Veteran filed his claim for benefits, 38 C.F.R. § 3.317(a)(1)(i) listed the cutoff date for manifesting such a disability as December 31, 2011; that date has subsequently been extended to December 31, 2016.  See Extension of Statutory Period for Compensation for Certain Disabilities Due to Undiagnosed Illnesses and Medically Unexplained Chronic Multi-Symptom Illnesses, 76 Fed. Reg. 81,834 -81,836 (Dec. 29, 2011) (now codified at 38 C.F.R. § 3.317(a)(1)(i) ) (2014).

For purposes of 38 U.S.C.A. § 1117, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

In this regard, the Veteran's service records indicate that he is a Persian Gulf Veteran, for VA purposes.  See 38 C.F.R. § 3.317(d).

Accordingly, the Board notes that, pursuant to the pertinent statute and regulation, the appellant is a Persian Gulf Veteran.  Also, as indicated below, to give the Veteran every consideration in connection with the claims for service connection, the Board has considered not only 38 C.F.R. § 1117, but other legal authority governing claims for service connection under alternative theories of entitlement.

The Board notes, however, considering the pertinent evidence in light of all governing legal authority, the Board finds that the claims for service connection for sinusitis and gastrointestinal disability, to include as due to undiagnosed illness or other qualifying chronic disability, must be denied.

The Board points out that while extensive efforts, detailed in a January 2009 Formal Finding on the Unavailability of Service Treatment Records memorandum, have been undertaken to obtain service treatment reports (STRs) which are unavailable, no STRs, other than the Veteran's enlistment physical examination, are of record.  In such cases as this where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the absence of STRs does not lower the threshold for an allowance of a claim.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit-of- the-doubt doctrine.  In other words, the legal standard for proving a claim is not lowered, but the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Post-service private treatment records include a May 2003 record that documents the Veteran's complaints of sinus problems, upper respiratory congestion, and posterior nasal drainage.  The records are silent as to any gastrointestinal complaints.

In a March 2011 statement, the Veteran's mother indicated that she noticed that the Veteran started having severe sinus problems when he returned from his time in the Navy.

In a March 2011 statement, the Veteran's ex-wife indicated that when they moved to Florida where the Veteran was stationed, she began to notice he started having sinus problems.  She noticed that his sinus problems worsened after he returned from the Middle East.  The Veteran's ex-wife also indicated that the Veteran continues to suffer with sinus problems.

In an April 2011 statement, J.E. indicated that the Veteran reported to her that he was dealing with sinus problems while he was living in Florida.

During the April 2011 Board hearing, the Veteran asked that his sinus and gastrointestinal disabilities be addressed as presumptives of the Gulf War illness.  See p. 3, hearing transcript.  The Veteran indicated that he experienced sinus issues while in the Persian Gulf; and, upon returning from the Gulf he continued to experience problems with his sinuses.  See p. 15, hearing transcript.  The Veteran testified that he did not receive any treatment for his gastrointestinal disability while in service.  However, he did experience gastrointestinal discomfort while stationed in the Persian Gulf.  See p. 16, hearing transcript.

On November 2011 Gulf War VA examination, the Veteran reported that he experienced gastrointestinal problems on board the ship in 1994.  He indicated that he continues to experience gas and bloating, with bouts of diarrhea.  The examiner diagnosed irritable bowel syndrome as manifested by diarrhea, bloating, and abdominal pain.

Relevant to the sinusitis, the Veteran reported that he began to experience sinusitis in 1993 in Florida.  He reported that he was seen by a physician who did x-rays.  The Veteran reported that he currently experiences one episode of sinusitis per month.  The examiner diagnosed chronic sinusitis.

In January 2013 VA medical opinion, the physician documented that he had thoroughly reviewed the Veteran's claims file, to include the available service treatment record, the electronic file, the various lay statements, the Veteran's lay testimony during the April 2011 Board hearing, and the November 2011 VA examination and reports.  The examiner noted after such review, that he was unable to opine whether the Veteran's sinusitis and/or irritable bowel syndrome were etiologically caused by or related to the Veteran's active military service, to include as due to an undiagnosed illness resulting from service in the Persian Gulf without resorting to mere conjecture.  The examiner noted that the Veteran has no undiagnosed illnesses, or diagnosed medically unexplained chronic multisymptom illnesses.

The examiner reasoned that the Veteran's only available service treatment record was the report of his enlistment physical, and that there were no available service treatment records to provide any evidence of evaluation or treatment of the Veteran while on active duty for any condition, to include a sinus condition, or gastrointestinal disorder.  The examiner noted that the only evidence provided was the Veteran's history provided to the examiner during the VA examination; as well as his testimony provided during the April 2011 Board hearing.  Further, the examiner noted that the Veteran's claimed disorders were all diagnosed conditions.

The above-cited evidence clearly indicates that the Veteran's complaints of sinus problems and gastrointestinal problems have been attributed to diagnoses of chronic sinusitis and irritable bowel syndrome, respectively.  As the Veteran's sinus and gastrointestinal complaints have been attributed to known clinical diagnoses, an award of service connection for sinus and gastrointestinal disabilities as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to the provisions of 38 U.S.C.A. § 1117, is legally precluded.  However, the Board will consider the Veteran's claims decided herein under the other provisions pertaining to service connection.  See 38 C.F.R. § 3.303.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases, such as a psychosis, become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

In the instant case, sinusitis and irritable bowel syndrome, are not one of the enumerated chronic diseases and thus, service connection may not be granted solely based upon a showing of continuity of symptomatology (in lieu of a medical opinion).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As regards each diagnosed disability, the available service records reflect no complaints, findings, or diagnoses pertaining to either chronic sinus disability or irritable bowel syndrome.  Moreover, the post-service evidence of record shows that each of these claimed disabilities first manifested years after the 1996 termination of the Veteran's active service and service in Southwest Asia.  Indeed, sinusitis was shown during a May 2003 private medical visit; and irritable bowel syndrome was shown on the November 2011 VA Gulf War examination.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran contends that his symptoms of sinusitis and irritable bowel syndrome first manifested while in service and has been continuous.  The Veteran is competent to report on his observed symptoms.  Although he reported that the symptoms first manifested while in service, the Board finds that the reports of the onset of his symptoms during active service are not credible.  The absence of service and post service records of treatment alone is insufficient to find a lack of credibility.  Indeed, during a May 2003 private history and physical, the Veteran reported his sinus problems, and sinusitis was diagnosed; however he did not report that he experienced such problems during and since service.  Furthermore, the Veteran did not report during any medical visit that he currently or ever experienced gastrointestinal problems.  There is simply no indication that he reported any of these disabilities as related to service prior to his September and December 2008 claims for service connection.  The Board finds it significant that the Veteran first reported sinus and gastrointestinal problems related to service when he filed his current claims in September and December 2008, some 12 years after his discharge from service.  It would be reasonable to assume that if the Veteran had been experiencing sinus and gastrointestinal problems since service, he would have reported it sooner.

Moreover, as noted above, his sinusitis and irritable bowel syndrome are not considered chronic diseases under 38 C.F.R. § 3.303 and thus, service connection cannot be awarded based upon a showing of continuity of symptomatology, alone. See Walker, cited above.  As such, in order to establish service connection, there must be some competent evidence establishing that sinusitis and irritable bowel syndrome disabilities were incurred during service.  See 38 C.F.R. 3.303(d). 

Significantly, in this case, there is no medical evidence or opinion even suggesting a medical nexus between the current disabilities and the Veteran's service.

The Board observes that the physician who provided the January 2013 opinion indicated that he could not opine as to the etiology of the claimed conditions without resorting to mere conjecture.  In cases involving a VA examiner's statement that an opinion cannot be rendered without resorting to speculation, the United States Court of Appeals for Veterans Claims (Court) held that such a statement is, essentially, a non-opinion, weighing neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  However, VA is not required to proceed through multiple iterations of repetitive medical examinations until it has obtained a conclusive opinion or formally declares that further examinations would be futile. Id.  It must be clear, however, from some combination of the examiner's opinion and the Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for full consideration of all pertinent and available medical facts.  Id. 

In this case, in rendering his conclusion, the VA examiner did identify with precision the exact facts which can be ascertained from the record, the presence of which would permit him to formulate an opinion as to the etiology of the claimed chronic sinusitis and irritable bowel syndrome.  Moreover, the VA examiner's expressed findings and conclusion appear to have been based on consideration of the Veteran's military service, his history, and the lay statements and testimony of record.  Accordingly, it is evident that the VA examiner's conclusion was based upon full consideration of all pertinent and available medical facts as required under Jones.  The Board observes that an award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102. 

Furthermore, no additional action to attempt to obtain a medical opinion to address the etiology of the disabilities under consideration is warranted.  Significantly, aside from the January 2013 VA examiner's comments essentially indicating that such an opinion could not made without resort to speculation, there is no medical evidence or opinion of record that actually suggests that there exists a medical relationship between the chronic sinusitis and irritable bowel syndrome; and the Veteran's military service; and neither the Veteran nor his representative has provided any additional evidence to suggest any such relationship.  

Finally, the Board notes that, to whatever extent statements by the Veteran have been offered for the purpose of establishing that there exists a medical nexus between current sinusitis, and irritable bowel syndrome; and service, such evidence provides no basis for allowance of the claims.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  In this regard, the Veteran is not competent to link any current sinusitis or irritable bowel syndrome to the problems he had in service.  Hence, the lay assertions in this regard have no probative value.

In reaching the conclusion to deny these claims, the Board also has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sinus disability, to include as due to undiagnosed illness or other qualifying chronic disability is denied.

Service connection for gastrointestinal disability, to include as due to undiagnosed illness or other qualifying chronic disability is denied.


REMAND

Unfortunately the Board finds that further AOJ action on the matters remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

In October 2011, the Board directed the AOJ to provide the Veteran proper notice regarding an in-service assault. 

When a Veteran's claim for service connection for PTSD is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  

In the October 2011 post-remand notice, such notice was not provided as directed by the Board.  Accordingly, the Board finds the provided notice to be inadequate for a claim based on personal assault and fails to comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a claimant has a right to RO compliance with Board remand directives).  Therefore, the Board must remand this issue so that such notice can be provided pursuant to 38 C.F.R. § 3.304(f)(5). 
With regard to the Veteran's claim for service connection for headaches, the Board notes that, as such claim is based on a theory of secondary service connection to the Veteran's sinusitis or psychiatric disability, such claim is inextricably intertwined with the claim for service connection for a psychiatric disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). The outcome of the headaches claim is dependent upon whether service connection is established for the Veteran's psychiatric disability.  Thus, as such claim is inextricably intertwined, the claim for secondary service connection for headaches must be remanded as well.  Harris, 1 Vet. App. 80.

On remand, the AOJ should also obtain and associate with the claims file any outstanding, pertinent VA treatment records.  While there was no indication that the Veteran received VA treatment for his claimed disabilities in 2011, he may have started treatment, and current records from VA may exist.  Hence, the AOJ must obtain any outstanding, pertinent evaluation and/or treatment records from any VA facility since November 2011 following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Further, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection. Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Obtain from VA any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

Provide the Veteran notice as to the information and evidence needed to establish service connection for PTSD due to a personal assault, providing the specific notice of the provisions of 38 C.F.R. § 3.304(f)(5) (2014).  

Clearly advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence, under 38 C.F.R. § 3.304(f)(5).

Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence/records identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any evidence sought is not obtained, notify the Veteran of the evidence/records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining a medical opinion, if appropriate), adjudicate the remaining claims on appeal in light of all evidence (to particularly include all that added to the record since the last adjudication of these claims) and legal authority.

6.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


